 Case 2:16-cv-06794-AB-JC Document 302 Filed 10/04/19 Page 1 of 2 Page ID #:26211


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


 Case No.:        CV 16-06794-AB (JCx)                          Date:    October 4, 2019


 Title:    Clifton W. Marshall et al v. Northrop Grumman Corporation et al


 Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
     Carla Badirian/Stephen Montes Kerr                        Chia Mei Jui
                Deputy Clerk                                  Court Reporter

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
                Michael A Wolff, PHV                      Brian D Netter, PHV
                    Scott Apking                          Nancy G Gross, PHV
                                                         Abigail M Bartine, PHV

 Proceedings:           PRETRIAL CONFERENCE;
                        PLAINTIFFS' MOTION IN LIMINE:
                        NO. 1 TO PRECLUDE LEGAL OPINIONS OF MARCIA
                        WAGNER [268]
                        DEFENDANTS' MOTIONS IN LIMINE:
                        NO. 1 REGARDING DAVID WITZ [266];
                        NO. 2 REGARDING STEVE POMERANTZ [267];
                        NO. 3 TO EXCLUDE CERTAIN FACT WITNESS TESTIMONY
                        [271]

      The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

       The Court, having conferred with counsel, allots 15 hours of trial time to each side,
excluding openings and closings. Opening statements must not exceed 30 minutes per
side, and closing arguments must not exceed 45 minutes per side.


                                                                                     1    :    00
CV-90 (12/02)                      CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB
 Case 2:16-cv-06794-AB-JC Document 302 Filed 10/04/19 Page 2 of 2 Page ID #:26212


      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.

       For the reasons stated on the record, Defendant Maria Norman is dismissed from
this case.




                                                                                 1    :    00
CV-90 (12/02)                   CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB
